                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

OSCAR FERNANDEZ INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF ISIDRO
FERNANDEZ,

                 PLAINTIFF,

    V.                                                        Case No. 6:20-CV-2079-LRR

TYSON FOODS, INC., TYSON FRESH MEATS,                 MOTION TO DEFER DEADLINES UNTIL
INC., JOHN H. TYSON, NOEL W. WHITE, DEAN               MOTION TO REMAND IS DECIDED
BANKS, STEPHEN R. STOUFFER, TOM
BROWER, TOM HART, CODY BRUSTKERN,
JOHN CASEY, AND BRET TAPKEN,

                 DEFENDANTS.


          Plaintiff, through counsel, respectfully requests a stay of all pending deadlines as follows:

          1.     On October 2, 2020, Defendants Tyson Foods, Inc. and Tyson Fresh Meats, Inc.

jointly removed this case from state court. Plaintiffs filed a Motion to Remand on November 2,

2020 and briefing was completed on November 16, 2020. The Court has not yet decided this

matter.

          2.     To conserve judicial resources and to promote judicial efficiency, Plaintiff

requests that the Court defer all pending and forthcoming deadlines until after the Motion to

Remand is resolved.

          3.     Nevertheless, because today is the Parties’ deadline to file a proposed scheduling

order and discovery plan, the Parties have conferred in good faith and intend to jointly file a

proposed schedule and discovery plan later today.

          4.     Plaintiff will also file a second amended complaint later today.




      Case 6:20-cv-02079-LRR-KEM Document 39 Filed 12/22/20 Page 1 of 2
        5.     In addition, the Parties intend to jointly file a motion to consolidate this case with

Buljic v. Tyson Foods, Inc., et al., 6:20-cv-0205 for discovery and pretrial scheduling purposes

only.

        6.     While Plaintiff continues to comply in good faith with scheduling deadlines, he

does not intend to waive the right to remand by amending the complaint, jointly filing a proposed

schedule and discovery plan, jointly filing a motion to consolidate, or by otherwise continuing to

comply with Court imposed deadlines.

        7.     Opposing counsel indicated that they do not intend to resist this motion.

        8.     The Court previously extended the motion(s) to dismiss deadline to January 4,

2021.

        9.     No Party will be prejudiced by this request.

        DATED this 22nd day of December 2020.

                                                      _/s/ Gabriel Phillips_____________
                                                      Mel C. Orchard, III (admitted pro hac vice)
                                                      G. Bryan Ulmer, III (admitted pro hac vice)
                                                      Gabriel Phillips (admitted pro hac vice)
                                                      The Spence Law Firm, LLC
                                                      15 S. Jackson Street, P.O. Box 548
                                                      Jackson, WY 83001
                                                      307.337.1283 / 307.337.3835 (fax)
                                                      orchard@spencelawyers.com
                                                      ulmer@spencelawyers.com
                                                      phillips@spencelawyers.com

                                                      Thomas P. Frerichs (AT0002705)
                                                      Frerichs Law Office, P.C.
                                                      106 E. 4th Street, P.O. Box 328
                                                      Waterloo, IA 50704-0328
                                                      319.236.7204 / 319.236.7206 (fax)
                                                      tfrerichs@frerichslaw.com

                                                      Attorneys for the Plaintiff




MOTION TO DEFER DEADLINES — PAGE 2 OF 2
        Case 6:20-cv-02079-LRR-KEM Document 39 Filed 12/22/20 Page 2 of 2
